Case 1:15-cv-05814-.]PO Document 161 Filed 01/16/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CIVIG HOLDINGS GROUP, lNC. as assignee of XA TH
EXPERIENTIAL AGENCY, INC.,

Plaintiffs.
“against»
JOSEPH WAGNER, HUDSONGRAY lNC.,
DARREN ANDERECK, JESSIE LOMMA,
MICHAEL DAY, JEAN WILSON, ESTELLE
PIZZO, STUDI() AG, LLC, REMIG`IO GUDlN,
and MIXED COMPANY, I`NC.,
I)efendants.
JOSEPI-I WAGNER, DARREN ANDERECK, JESSIE
LOMMA AND JEFFREY SMITH,
Third~Party Plaintiffs,
-agaiiist~

GLENN LAKEN AND ALEXIS LAKEN,

Third-Party De'i.`endants.

El

 

 

 

 

 

 

 

Civil Action No.: lS»ev»GSSl¢l-JPO

STIPULATED NOTICE OF
VOLUNTARY DISMISSAL

Pursuant to Fed.R.Civ.P. 41(a)(l)(A)(ii), the parties in the above-captioned matter

stipulate to the voluntary dismissal Of all claims, counterclaims and third-party claims in this

action With prejudice and Witliout costs Or fees to either pai'tyl

Dated: January 14, 2019
Respectfully submitted,

/s/ Kevz‘n Joseph 0 ’Connor

Kevin Joseph O‘Comior

Joseph Michael Vento

Peckar & Abramson, P.C.

41 Madison Avenue, 20th Flooi‘

New York, NY 10010

(212) 382-0909

koconnor@pecklaw. com

Attorneysfor Plaintijj%‘ and Third~Parly
Defendants

{11652616:1}

Soott R. l\/lattliews, Esq.

Windels l\/Iarx Lane & l\/Iittendc)rf, LLP
156 West 56th Sti‘eet

New Yoi'k, New York 10019

Tel.: (212) 237~1025

Email: Smatthews(agwindelsmai'x.com
Al'torneysfor Defendants and Thz'rd~Party
Plaz'ntz`]j%

